      Case 4:19-cv-00872-HSG Document 57-2 Filed 04/04/19 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     SALLY MAGNANI
 3   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 4   MICHAEL P. CAYABAN
     CHRISTINE CHUANG
 5   EDWARD H. OCHOA
     Supervising Deputy Attorneys General
 6   HEATHER C. LESLIE
     JANELLE M. SMITH
 7   JAMES F. ZAHRADKA II
     LEE I. SHERMAN (SBN 272271)
 8   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 9    Los Angeles, CA 90013
      Telephone: (213) 269-6404
10    Fax: (213) 897-7605
      E-mail: Lee.Sherman@doj.ca.gov
11   Attorneys for Plaintiff State of California

12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15

16

17   STATE OF CALIFORNIA; STATE OF                          Case No. 4:19-cv-00872-HSG
     COLORADO; STATE OF
18   CONNECTICUT; STATE OF
     DELAWARE; STATE OF HAWAII;
19   STATE OF ILLINOIS; STATE OF                            DECLARATION OF LEE I. SHERMAN
     MAINE; STATE OF MARYLAND;                              IN SUPPORT OF PLAINTIFFS’
20   COMMONWEALTH OF                                        ADMINISTRATIVE MOTION TO
     MASSACHUSETTS; ATTORNEY                                EXCEED APPLICABLE PAGE LIMITS
21   GENERAL DANA NESSEL ON BEHALF                          FOR PLAINTIFFS’ MOTION FOR
     OF THE PEOPLE OF MICHIGAN;                             PRELIMINARY INJUNCTION
22   STATE OF MINNESOTA; STATE OF
     NEVADA; STATE OF NEW JERSEY;
23   STATE OF NEW MEXICO; STATE OF
     NEW YORK; STATE OF OREGON;
24   STATE OF RHODE ISLAND; STATE OF
     VERMONT; COMMONWEALTH OF
25   VIRGINIA; and STATE OF WISCONSIN;

26                                            Plaintiffs,

27                  v.

28

         Decl. of Lee I. Sherman in Supp. of Admin. Mot. to Exceed Applicable Page Limits (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-2 Filed 04/04/19 Page 2 of 4



 1   DONALD J. TRUMP, in his official capacity
     as President of the United States of America;
 2   UNITED STATES OF AMERICA; U.S.
 3   DEPARTMENT OF DEFENSE; PATRICK
     M. SHANAHAN, in his official capacity as
 4   Acting Secretary of Defense; MARK T.
     ESPER, in his official capacity as Secretary of
 5   the Army; RICHARD V. SPENCER, in his
     official capacity as Secretary of the Navy;
 6
     HEATHER WILSON, in her official capacity
 7   as Secretary of the Air Force; U.S.
     DEPARTMENT OF THE TREASURY;
 8   STEVEN T. MNUCHIN, in his official
     capacity as Secretary of the Treasury; U.S.
 9   DEPARTMENT OF THE INTERIOR;
     DAVID BERNHARDT, in his official capacity
10
     as Acting Secretary of the Interior; U.S.
11   DEPARTMENT OF HOMELAND
     SECURITY; KIRSTJEN M. NIELSEN, in
12   her official capacity as Secretary of Homeland
     Security;
13
                                            Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

         Decl. of Lee I. Sherman in Supp. of Admin. Mot. to Exceed Applicable Page Limits (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-2 Filed 04/04/19 Page 3 of 4



 1          I, Lee I. Sherman, declare as follows:

 2          1.      I have personal knowledge of the facts set forth in this declaration. If called as a

 3   witness, I could and would testify competently to the matters set forth below.

 4          2.      I am a Deputy Attorney General with the California Department of Justice, and am

 5   counsel of record for Plaintiff the State of California in this matter.

 6          3.      On April 4, 2019, I filed an Administrative Motion to Exceed Applicable Page

 7   Limits for Plaintiffs’ Motion for Preliminary Injunction. Attached to that Administrative Motion

 8   is a Motion for Preliminary Injunction (PI Motion) filed by Plaintiff States seeking to prevent

 9   Defendants from diverting federal funds and resources toward the construction of a border wall

10   for the pendency of this litigation.

11          4.      In the PI Motion, Plaintiff States are asserting a likelihood of success on numerous

12   statutory and constitutional claims to contest Defendants’ unlawful redirection of funds and

13   resources appropriated for other purposes towards construction of a border wall, and to challenge

14   Defendants’ plan to proceed with border wall construction without complying with the National

15   Environmental Policy Act. Plaintiff States request additional pages so they can provide necessary

16   details regarding Defendants’ actions and sufficient analysis of the underlying statutes and

17   constitutional principles relevant to Plaintiff States’ claims.

18          5.      Plaintiff States also request additional pages for their PI Motion to outline the

19   evidence of irreparable harm that supports the PI Motion. There are twenty states moving for

20   relief and while Plaintiff States have endeavored to be concise in their briefing, additional pages

21   are required given the variety of claims raised and number of Plaintiff States involved in the PI

22   Motion.

23          6.      Plaintiff States were not able to meet and confer with Defendants concerning this

24   request for additional pages because counsel for Defendants have not yet appeared in this

25   litigation or submitted notices of appearance. Therefore, Plaintiff States were not able to obtain a

26   stipulation from Defendants concerning the relief sought in this Motion.

27          7.      If this Administrative Motion is granted, Plaintiff States would not oppose a

28   request from Defendants (collectively) seeking leave to file excess pages in response to Plaintiffs’
                                                     1
         Decl. of Lee I. Sherman in Supp. of Admin. Mot. to Exceed Applicable Page Limit (4:19-cv-00872-HSG)
         Case 4:19-cv-00872-HSG Document 57-2 Filed 04/04/19 Page 4 of 4




     1   PI Motion, where Defendants ' response would also be limited to 35 pages total.

 2              I declare under penalty of perjury under the laws of the United States that the foregoing is

 3       true and correct.

 4              Executed on April 4, 20 19, at Los Angeles, California.

 5

 6
                                                                        Lee I. She1man
 7
                                                                        Deputy Attorney General
 8

 9

10

11

12

13
14

15

16

17

18

19

20

21

22
23

24

25

26

27

28
                                                              2
            Deel. of Lee I. Shennan in Supp. of Admin. Mot. to Exceed Applicable Page Limit ( 4: 19-cv-00872-HSG)
